Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakuta, U.S. Patent Application Publication No. 2013/0237040.
	Kakuta discloses a polyimide siloxane [0059] adhering to formula (s1-1) derived from an aromatic dianhydride compound, an aromatic diamine, and a telechelic, amine-terminated polydiorganosiloxane.  The dianhydride contributes the residues X, embodiments of which are depicted in [0062].  It is noted that these aromatic skeletons correlate with claimed variables A1 and A3 where these connote 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

and Z is a single bond, carbonyl group, -O-, -SO2-, and -C(CF3)2-.  Prior art variable in formula (s1-1) is the aromatic fragment to which the two amine groups of aromatic diamine are connected.  Paragraphs [0065-0067] disclose several arylene- or alkylarylene moieties having fewer than 25 carbon atoms that are embraced within the description of claimed structural attribute A2.  Specific permutations of the aromatic diamine are listed in [0069], most of which provide a divalent aromatic group conforming with A2.  Applicant will note, for example, that 4,4’-diaminodiphenyl ether will furnish a group anticipatory of the embodiment of A2 in claim 4 where it symbolizes

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.
 The divalent polysiloxane represented by prior art variable B1 is portrayed in formula (b1) of paragraph [0071].  Relevant to the present discussion, it is stipulated in [0074] that the substituents R2 are alkenyl groups because the claims mandate that there be at least two crosslinkable/polymerizable groups and C2-8 alkenyl groups are among those disclosed.
	As for claim 5, a favored ratio of repeat units derived from the aromatic diamine and amine-terminated polydiorganosiloxane is 1:1 according to [0060].
	Regarding claim 6, block- and random arrangements alike of the two types of siloxane repeat unit shown in figure (b1) are contemplated in [0074].
	Concerning claim 9, under the BRI standard, the peroxide component of the prior art may be considered by one ordinary skill to constitute a crosslinker since the polymerization of the alkenyl groups induced by the peroxide leads to crosslinking of the polyimide-siloxane chains.  Indeed, there are no shortage of patent disclosures that label a peroxide as such.  (It initiates crosslinking of the polymer.)  Table 1 reflects that 5 parts of the peroxide are added to 100 parts of the polymer consistent with the requirements of claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kakuta, U.S. Patent Application Publication No. 2013/0237040.
	It is conceded that neither the limitations of claim 7 nor those of claim 8 are expressly addressed by the subject matter of the Kakuta disclosure.  On the other hand, Paragraph [0075] says that there are preferably between 3 and 70 -SiR12O- units and  3 and 70 -SiR1R2O- units.  For various combinations of the two repeat units, it necessarily follows that the molecular weight would be within the range set forth in claim 7.  Likewise, there are encompassed within the teachings of this passage numerous polydiorganosiloxanes for which the condition stated in claim 8 would be satisfied.
Allowable Subject Matter
Claims 10-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Kakuta does not mention the incorporation of a polyol- or di/tri/tetramethacrylate-based crosslinker nor was it clear why one of ordinary skill would have been motivated to introduced one.  
Hattori et al., U.S. Patent Application Publication No. 2017/0355825 is cited as another foundation for rejection but, to the extent that it serves to reject little more than what is already deemed unpatentable over the teachings of Kakuta, no formal statement of rejection will be proffered at the present time in the name of brevity.  (Hattori differs from Kakuta primarily in that in anticipates a permutation of A1/A3 ,tetravalent cyclobutane, that the latter does not and describes, in addition to the polyimide-siloxane bearing alkenyl groups, an adhesion auxiliary agent that could be equated with a crosslinker insofar as it contains a plurality of alkenyl groups.  See formula (v) under Synthesis Example 7.)
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

September 27, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765